MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The consolidated financial statements, the notes thereto, and other financial information contained in the Management’s Discussion and Analysis have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and are the responsibility of the management of Kinross Gold Corporation. The financial information presented elsewhere in the Management’s Discussion and Analysis is consistent with the data that is contained in the consolidated financial statements. The consolidated financial statements, where necessary, include amounts which are based on the best estimates and judgment of management. In order to discharge management’s responsibility for the integrity of the financial statements, the Company maintains a system of internal accounting controls. These controls are designed to provide reasonable assurance that the Company’s assets are safeguarded, transactions are executed and recorded in accordance with management’s authorization, proper records are maintained and relevant and reliable financial information is produced. These controls include maintaining quality standards in hiring and training of employees, policies and procedures manuals, a corporate code of conduct and ensuring that there is proper accountability for performance within appropriate and well-defined areas of responsibility. The system of internal controls is further supported by a compliance function, which is designed to ensure that we and our employees comply with securities legislation and conflict of interest rules. The Board of Directors is responsible for overseeing management’s performance of its responsibilities for financial reporting and internal control. The Audit Committee, which is composed of non-executive directors, meets with management as well as the external auditors to ensure that management is properly fulfilling its financial reporting responsibilities to the Directors who approve the consolidated financial statements. The external auditors have full and unrestricted access to the Audit Committee to discuss the scope of their audits, the adequacy of the system of internal controls and review financial reporting issues. The consolidated financial statements have been audited by KPMG LLP, the independent registered public accounting firm, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). /s/ J. Paul Rollinson /s/ Tony S. Giardini J. PAUL ROLLINSON TONY S. GIARDINI President and Chief Executive Officer Toronto, Canada February 10, 2016 Executive Vice-President and Chief Financial Officer Toronto, Canada February 10, 2016 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Kinross Gold Corporation We have audited the accompanying consolidated financial statements of Kinross Gold Corporation, which comprise the consolidated balance sheets as at December 31, 2015 and December31, 2014, the consolidated statements of operations, comprehensive loss, cash flows and equity for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidatedfinancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Kinross Gold Corporation as at December 31, 2015 and December 31, 2014, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ KPMG LLP Chartered Professional Accountants, Licensed Public Accountants February 10, 2016 Toronto, Canada KINROSS GOLD CORPORATION CONSOLIDATED BALANCE SHEETS (expressed in millions of United States dollars, except share amounts) As at December 31, December 31, Assets Current assets Cash and cash equivalents Note 7 $ $ Restricted cash Note 7 Accounts receivable and other assets Note 7 Current income tax recoverable Inventories Note 7 Non-current assets Property, plant and equipment Note 7 Goodwill Note 7 Long-term investments Note 7 Investments in associate and joint venture Note 9 Other long-term assets Note 7 Deferred tax assets Note 17 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities Note 7 $ $ Current income tax payable Current portion of long-term debt Note 12 Current portion of provisions Note 13 Current portion of unrealized fair value of derivative liabilities Note 10 Non-current liabilities Long-term debt Note 12 Provisions Note 13 Other long-term liabilities Deferred tax liabilities Note 17 Total liabilities Equity Common shareholders' equity Common share capital Note 14 $ $ Contributed surplus Accumulated deficit ) ) Accumulated other comprehensive loss Note 7 ) ) Total common shareholders' equity Non-controlling interest Total equity Commitments and contingencies Note 19 Subsequent events Note 6 i, 12 Total liabilities and equity $ $ Common shares Authorized Unlimited Unlimited Issued and outstanding Note 14 The accompanying notes are an integral part of these consolidated financial statements Signed on behalf of the Board: John A. BroughJohn M. H. Huxley DirectorDirector KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in millions of United States dollars, except share and per share amounts) Years ended December 31, December 31, Revenue Metal sales $ $ Cost of sales Production cost of sales Depreciation, depletion and amortization Impairment charges Note 8 Total cost of sales Gross loss ) ) Other operating expense Exploration and business development General and administrative Operating loss ) ) Other income (expense) - net Note 7 ) ) Equity in earnings (losses) of associate and joint venture Note 7 ) Finance income Finance expense Note 7 ) ) Loss before tax ) ) Income tax expense - net Note 17 ) ) Loss from continuing operations after tax ) ) Earnings from discontinued operations after tax Note 6 ii - Net loss $ ) $ ) Net loss from continuing operations attributable to: Non-controlling interest $ ) $ ) Common shareholders $ ) $ ) Net loss attributable to: Non-controlling interest $ ) $ ) Common shareholders $ ) $ ) Loss per share from continuing operations attributable to common shareholders Basic $ ) $ ) Diluted $ ) $ ) Loss per share attributable to common shareholders Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding (millions) Note 16 Basic Diluted The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (expressed in millions of United States dollars) Years ended December 31, December 31, Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Note 7 Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: Change in fair value of investments (a) ) Reclassification to earnings for impairment charges Accumulated other comprehensive loss related to investments sold (b) - ) Changes in fair value of derivative financial instruments designated as cash flow hedges (c) ) ) Accumulated other comprehensive income related to derivatives settled (d) ) Total comprehensive loss $ ) $ ) Comprehensive loss from continuing operations $ ) $ ) Comprehensive income from discontinued operations Note 6 ii - Total comprehensive loss $ ) $ ) Attributable to non-controlling interest $ ) $ ) Attributable to common shareholders $ ) $ ) (a)Net of tax of $nil (2014 - $nil) (b)Net of tax of $nil (2014 - $nil) (c)Net of tax of $(13.1) million (2014 - $(4.9) million) (d)Net of tax of $21.3 million (2014 - $9.1 million) The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (expressed in millions of United States dollars) Years ended December 31, December 31, Net inflow (outflow) of cash related to the following activities: Operating: Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided from operating activities: Depreciation, depletion and amortization Impairment charges Impairment of investments Equity in (earnings) losses of associate and joint venture ) Non-hedge derivative (gains) losses - net ) Share-based compensation expense Finance expense Deferred tax expense (recovery) ) Foreign exchange losses and other Reclamation expense (recovery) ) Changes in operating assets and liabilities: Accounts receivable and other assets Inventories ) Accounts payable and accrued liabilities Cash flow provided from operating activities Income taxes paid ) ) Net cash flow of continuing operations provided from operating activities Net cash flow of discontinued operations used in operating activities - ) Investing: Additions to property, plant and equipment ) ) Net additions to long-term investments and other assets ) ) Net proceeds from the sale of property, plant and equipment Decrease in restricted cash Interest received and other Net cash flow of continuing operations used in investing activities ) ) Net cash flow of discontinued operations provided from investing activities Financing: Issuance of common shares on exercise of options - Proceeds from issuance of debt Repayment of debt ) ) Interest paid ) ) Settlement of derivative instruments - ) Other ) ) Net cash flow of continuing operations used in financing activities ) ) Net cash flow of discontinued operations used in financing activities - - Effect of exchange rate changes on cash and cash equivalents of continuing operations ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (expressed in millions of United States dollars) Years ended December 31, December 31, Common share capital and common share purchase warrants Balance at the beginning of the period $ $ Transfer from contributed surplus on exercise of options and restricted shares Options exercised, including cash - Expiry of warrants - ) Balance at the end of the period $ $ Contributed surplus Balance at the beginning of the period $ $ Share-based compensation Transfer of fair value of exercised options and restricted shares ) ) Expiry of warrants, net of tax - Balance at the end of the period $ $ Accumulated deficit Balance at the beginning of the period $ ) $ ) Net loss attributable to common shareholders ) ) Balance at the end of the period $ ) $ ) Accumulated other comprehensive loss Balance at the beginning of the period $ ) $ ) Other comprehensive income (loss) ) Balance at the end of the period $ ) $ ) Total accumulated deficit and accumulated other comprehensive loss $ ) $ ) Total common shareholders' equity $ $ Non-controlling interest Balance at the beginning of the period $ $ Net loss attributable to non-controlling interest ) ) Balance at the end of the period $ $ Total equity $ $ The accompanying notes are an integral part of these consolidated financial statements KINROSS GOLD CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2015 and 2014 (Tabular amounts in millions of United States dollars) 1.DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Kinross Gold Corporation and its subsidiaries and joint arrangements (collectively, "Kinross" or the "Company") are engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, extraction and processing of gold-containing ore and reclamation of gold mining properties. Kinross Gold Corporation, the ultimate parent, is a public company incorporated and domiciled in Canada with its registered office at 25 York Street, 17th floor, Toronto, Ontario, Canada, M5J 2V5.Kinross' gold production and exploration activities are carried out principally in Canada, the United States, the Russian Federation, Brazil, Chile, Ghana and Mauritania.Gold is produced in the form of doré, which is shipped to refineries for final processing.Kinross also produces and sells a quantity of silver.The Company is listed on the Toronto Stock Exchange and the New York Stock Exchange. The consolidated financial statements of the Company for the year ended December 31, 2015 were authorized for issue in accordance with a resolution of the board of directors on February 10, 2016. 2.BASIS OF PRESENTATION These consolidated financial statements for the year ended December 31, 2015 (“financial statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These financial statements were prepared on a going concern basis under the historical cost method except for certain financial assets and liabilities which are measured at fair value.The significant accounting policies are presented in Note 3 and have been consistently applied in each of the periods presented.Significant accounting estimates, judgments and assumptions used or exercised by management in the preparation of these financial statements are presented in Note 5. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES i.Principles of consolidation The significant mining properties and entities of Kinross are listed below. All operating activities involve gold mining and exploration.Each of the significant entities has a December 31 year end. As at December 31, December 31, Entity Property/ Segment Location Subsidiaries: (Consolidated) Fairbanks Gold Mining, Inc Fort Knox USA % % Kinross Brasil Mineração S.A. ("KBM") Paracatu Brazil % % Compania Minera Maricunga Maricunga and Lobo Marte / Maricunga and Corporate and Other Chile % % Compania Minera Mantos de Oro La Coipa / Corporate and Other Chile % % Echo Bay Minerals Company Kettle River - Buckhorn USA % % Chukotka Mining and Geological Company Kupol Russian Federation % % Northern Gold LLC Dvoinoye/ Kupol Russian Federation % % Selene Holdings LP White Gold/ Corporate and Other Canada % % Tasiast Mauritanie Ltd. S.A. Tasiast Mauritania % % Chirano Gold Mines Ltd. (Ghana) (a) Chirano Ghana 90
